     Daniel J. O’Connor, Jr., Bar No. 010081
 1
     Karen J. Stillwell, Bar No. 022711
 2   Jared M. Scarbrough, Bar No. 022011
     O'CONNOR & DYET, P.C.
 3   7955 South Priest Drive
 4   Tempe, Arizona 85284
     daniel.oconnor@occlaw.com
 5   karen.stillwell@occlaw.com
     (602) 241-7000
 6
 7   Attorneys for Defendants
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
     Mussalina Muhaymin as Personal                Case No.: 17-cv-04565-PHX-SMB
11   Representative of the Estate of
     Muhammad Abdul Muhaymin Jr.,
12
                                                        JOINT REPORT REGARDING
13                  Plaintiff,                             SETTLEMENT TALKS
14            vs.
15
     City of Phoenix, an Arizona Municipal
16   Corporation; Antonio Tarango; Officer
     Oswald Grenier; Officer Kevin
17
     McGowan; Officer Jason Hobe; Officer
18   Ronaldo Canilao; Officer David Head;
     Officer Susan Heimbinger; Officer James
19   Clark; Officer Dennis Lerous; Officer
20   Ryan Nielson; Officer Steven Wong; and
     Doe Supervisors 1-5,
21
                    Defendants.
22
23
              Pursuant to the Court’s Order dated March 17, 2020, the parties jointly file this
24
     report regarding their compliance with the Court’s Order to engage in good faith settlement
25
     talks.
26
 1         The parties participated in private mediation on January 13, 2020, which was
 2   unsuccessful. Counsel for Statutory Beneficiary, A.M., was not yet appointed and did not
 3   participate in the private mediation. The parties later engaged in additional good faith
 4   settlement discussions in June, 2020, which were also unsuccessful.
 5         DATED: August 24, 2020.
                                                 PRICE LAW GROUP, APC
 6
 7
                                                 By:/s/ David A. Chami (with permission)
 8                                                      David A Chami
 9                                                      Attorney for Plaintiff

10                                               LAW OFFICES OF HAYTHAM FARAJ
11
12                                               By:/s/ Haytham Faraj (with permission)
                                                        Haytham Faraj
13                                                      Attorney for Plaintiff
14
                                                 THEUT, THEUT & THEUT
15
16
                                                 By:/s/ Brian Theut (with permission)
17                                                      Brian Theut
                                                        Guardian Ad Litem and Statutory
18                                                      Representative for A. M.
19
                                                 O’CONNOR & DYET, P.C.
20
21
                                                 By:/s/ Karen J. Stillwell
22                                                      Daniel J. O’Connor, Jr.
                                                        Karen J. Stillwell
23                                                      Jared M. Scarbrough
24                                                      Attorneys for Defendants

25
26


                                              -2-
 1
                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that on August 24, 2020, I electronically filed the foregoing with
 3
     the Clerk of the Court for the U.S. District Court, District of Arizona, using the CM/ECF
 4
     System.    A Notice of Electronic Filing will be served to the following registered
 5
     participants:
 6
      David A. Chami                                Haytham Faraj
 7
      PRICE LAW GROUP, APC                          LAW OFFICES OF HAYTHAM FARAJ
 8    8245 N. 85th Way                              1935 W Belmont Ave.
      Scottsdale, AZ 85258                          Chicago, IL 60657
 9    Attorney for Plaintiff                        Attorney for Plaintiff
10
      Brian J. Theut
11    THEUT, THEUT & THEUT
      5150 North 16th Street
12
      Phoenix, AZ 85016
13    Guardian Ad Litem and Statutory Representative for A. M.
14   By: /s/ Aly Shomar-Esparza
15
16
17
18
19
20
21
22
23
24
25
26


                                              -3-
